In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01171-CR
____________

WESLEY GERRALD DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 899215



 
MEMORANDUM  OPINION
               On September 3, 2002, appellant was convicted of unauthorized use of a
vehicle after a trial to the court.  He was sentenced to six months in state jail. 
Appellant filed a pro se notice of appeal.
               We abated the appeal and remanded the case to the trial court on February
13, 2003 because no attorney had entered an appearance in this Court on appellant’s
behalf and because the court reporter notified us that the reporter’s record had not
been requested.  The hearing was conducted on June 26, 2003, and supplemental
clerk’s and reporter’s records of the hearing have been filed.
               The trial court stated on the record that appellant was discharged from state
jail on February 27, 2003.  The court further stated that the court coordinator left a
voice message on the answering machine at appellant’s last known telephone number,
advising him of the hearing, but that appellant did not return the call.  The trial court
also sent a letter to appellant’s last known address on June 13, 2003.  A copy of that
letter is included in the supplemental clerk’s record.  Despite these attempts, appellant
did not appear at the hearing.  
               According to the Rules of Appellate Procedure, we may consider an appeal
without briefs if the trial court has found that the appellant no longer desires to
prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  The trial court did not make
such a finding in this case.  However, we find that because appellant has done nothing
to prosecute the appeal and did not appear for the abatement hearing, appellant no
longer desires to prosecute the appeal.  We further find that good cause exists to
suspend the requirement of Rule 38.8(b)(4) that the finding be made by the trial court. 
See Tex. R. App. P. 2.
               Accordingly, we consider this appeal without briefs.
               There is nothing but the clerk’s record presented for review.  We have
reviewed the record for fundamental error and find none.  See Ashcraft v. State, 802
S.W.2d 905, 906 (Tex. App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d
708, 708-09 (Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2.(b).